Citation Nr: 1045032	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-09 620A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder.

2.  Entitlement to an initial rating greater than 10 percent for 
residuals of a scorpion bite.  

3.  Entitlement to a total disability rating based on individual 
unemployability.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from January 1966 
to December 1967.

This appeal arises to the Board of Veterans' Appeals (Board) from 
an October 2007-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, 
that in pertinent part denied service connection for post-
traumatic stress disorder (PTSD) and granted service connection 
for residuals of a scorpion bite to the right hand and assigned 
an initial 10 percent rating effective from July 19, 2006.

Since the Veteran filed his original claim for service 
connection, the United States Court of Appeals for Veterans 
Claims (Court) determined that where, as here, a claimant, or the 
record raises the question of unemployability due to the 
disability for which an increased rating is sought, then part of 
the increased rating claim is an implied claim for a total 
disability rating based on individual unemployability 
(hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. 
App. 447, 453-455 (2009).  The Veteran has claimed that he cannot 
work when his right hand cramps due to residuals of a scorpion 
bite.  The Board has therefore added a TDIU claim to page 1.  
Further development is needed to properly adjudicate the TDIU 
claim.

Entitlement to an initial rating greater than 10 percent for 
residuals of a scorpion bite and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

A diagnosis of PTSD due to a non-combat stressor has been 
offered. 


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 5103A (West 
2002); §§ 1110, 1154, 5103, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the outcome is favorable, it appears that VA's duty to 
assist the Veteran in developing this claim has been satisfied 
and that VA's duty to provide notice concerning what evidence VA 
intends to obtain and what evidence the Veteran must submit has 
also been satisfied.  38 U.S.C.A. § 5103A (West 2002); § 5103 
(West 2002 & Supp. 2010).  Moreover, VA provided notice letters 
in August 2006 and in March 2007 which informed the Veteran of 
the five elements of a service connection claim, as set forth by 
the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, no unfair prejudice will result from the Board's handling 
of the service connection claim at this time.  

Service Connection

In order to establish service connection for a disability, the 
evidence must show that it resulted from a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

According to 38 U.S.C.A. § 1154(a), the Secretary must consider 
the places, types, and circumstances of the Veteran's service, 
his unit's history, his service medical records, and all 
pertinent lay and medical evidence in the case.  More favorable 
consideration is afforded combat Veterans under 38 U.S.C.A. § 
1154(b), but, because the claim may be granted regardless of 
whether the Veteran served in combat, he need not be afforded 
this consideration.  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; (2) medical 
evidence of current disability; and (3) medical evidence of a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the absence 
of official records, particularly if the basic incident arose 
under combat, or similarly stressful conditions [emphasis added], 
and is consistent with the probable results of such known 
hardships."  Caluza, 7 Vet. App. at 509.  

Service connection for PTSD is subject to additional 
requirements.  Service connection for PTSD also requires medical 
evidence diagnosing the condition in accordance with 38 C.F.R. 
§ Sec. 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran engaged 
in combat with the enemy, and the claimed stressor is related to 
that combat, his lay testimony-alone-may establish the 
occurrence of the claimed in-service stressor in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of his service.  38 C.F.R. § 3.304(f) 
(2010); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran's DD-214 reflects service in Vietnam in 1966 and 
1967.  This document does not reflect that the Veteran received a 
military decoration that conclusively establishes participation 
in combat, although it does note that he earned the Vietnam 
Service Medal (hereinafter: VSM) with two bronze service stars 
and that he served as an infantryman.  

In July 2006, the Veteran requested service connection for PTSD.  
The RO obtained VA mental health treatment reports, dated in 2006 
and later, that contain assessments and Axis 1 diagnoses of PTSD 
due to claimed stressful events in Vietnam.  Although the Veteran 
has claimed various PTSD stressors, a PTSD stressor mentioned in 
several VA reports is having witnessed combat dead and wounded at 
an Army medical facility in Vietnam while the Veteran himself was 
being treated for scorpion bite.  

In April 2010, the Veteran competently and credibly testified 
before the undersigned Veterans Law Judge that he was 
hospitalized for about two weeks near Qui Nhon, Republic of South 
Vietnam, for a scorpion bite to the right hand.  He testified 
that his stressor was related to witnessing those who were 
horribly wounded in action as they lay dying nearby.

The Veteran's Service Treatment Reports (STRs) themselves tend to 
corroborate the claimed stressor, as they reflect medical 
treatment while in Vietnam for cellulitis of the right hand due 
to infection.  Treatment included incision and drainage (I&D) to 
reduce swelling at the 756th Medical Detachment, APO 96238, on 
July 7, 8, and 10, 1966.  Research performed at the Board 
reflects that during that time-frame, the 756th Medical 
Detachment performed an active role in treating American combat 
wounded.  

In Pentecost v. Principi, 16 Vet. App. 124, 129 (2002), the Court 
pointed out that corroboration of every detail of a stressor is 
not necessary.  Thus, regardless of whether another claimed 
stressor (a harrowing ride in an Army helicopter) is verifiable 
through records, there is sufficient evidence to grant the claim.  

After consideration of all the evidence of record, including the 
testimony, because a diagnosis of PTSD based on a verified non-
combat stressor has been offered, the Board must grant the claim.  




ORDER

Service connection for PTSD is granted.


REMAND

The Veteran has testified before the undersigned Veterans Law 
Judge that his right hand is subject to pain on use, cramping, 
and weakness, as well as scar pain (a 10 percent rating for scar 
pain is in effect under Diagnostic Code 7804).  He also testified 
that he receives relevant private medical treatment occasionally 
from a Dr. Donatello.  

A September 2007 VA dermatology examination report mentions that 
the Veteran is unable to work when the right hand is in spasm.  
In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court stressed 
that a claimant seeks service connection for the symptoms 
regardless of how those symptoms are diagnosed or labeled.  The 
Veteran has not been offered a neurological examination to 
determine the nature and etiology of any right hand impairment 
other than scar pain.   

Because a September 2007 VA dermatology examination report 
mentions that the Veteran is unable to work at times due to 
spasm, the record raises the issue of entitlement to TDIU.  The 
TDIU claim has not been developed for Board review and must be 
remanded in accordance with the Court's holding in Rice, supra.  

Accordingly, this case is remanded to the AMC for the following 
action:

1.  The AMC must attempt to obtain any 
relevant VA medical reports not currently 
associated with the claims file and the AMC 
should also attempt to obtain private 
medical reports from a Dr. Donatello. 

2.  After the development requested above 
has been completed to the extent possible, 
the AMC should make arrangements for an 
examination of the right hand by an 
appropriate specialist, such as a 
neurologist.  The claims file should be 
made available to the physician for review.  
The physician is asked to review the claims 
file, note that review in the report, 
examine the right hand, and offer a 
diagnosis, if forthcoming.  The physician 
is asked to address whether there is any 
weakness, cramping, painful motion, or 
other neurological manifestation.  If any 
such disability is detected in the right 
hand, the physician is asked address 
whether it is at least as likely as not (50 
percent or greater possibility) that the 
disability is related to residuals of a 
scorpion bite during active service.     

The physician should offer a rationale for 
any conclusion in a legible report.  If any 
question cannot be answered, the physician 
should state the reason.  

3.  After the development requested above 
has been completed to the extent possible, 
the AMC should re-adjudicate the claim for 
a higher initial rating for residuals of a 
scorpion bite.  

4.  Following the above, the AMC should 
develop the TDIU claim as necessary.  
Following development and re-adjudication 
of the TDIU claim, if the benefit is not 
granted, the AMC should submit it to the 
Director, Compensation and Pension Service, 
for extraschedular consideration in 
accordance with 38 C.F.R. § 4.16(b) and 
§ 3.321 (b).  

5.  If the benefits sought remain denied, 
the Veteran and his representative should 
be furnished an SSOC and given an 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this 
case.  No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure to 
report for examination, without good cause, may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2010).  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


